Case: 11-60467     Document: 00511837342         Page: 1     Date Filed: 04/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 27, 2012
                                     No. 11-60467
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MOHAMMAD IRFAN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 028 405


Before DAVIS, DeMOSS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Mohammad Irfan (Irfan) petitions this court for review of the decision of
the Board of Immigration Appeals (BIA) denying his motion to reconsider its
dismissal of his appeal from the denial of his application for withholding of
removal, protection under the Convention Against Torture (CAT), and special
rule cancellation of removal. He argues that the immigration judge (IJ)
committed error and abused his discretion by denying relief and that the BIA
erred by affirming the IJ’s determination that he failed to show that it was likely

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60467    Document: 00511837342       Page: 2   Date Filed: 04/27/2012

                                   No. 11-60467

that he would face future torture in Pakistan. Irfan further contends that the
evidence does not support the IJ’s and BIA’s finding that the harm that he
suffered did not constitute persecution and torture. He argues that he was
eligible for special rule cancellation of removal and that the decisions of the IJ
and BIA are not supported by reasonable, substantial, and probative evidence.
      On November 18, 2010, the BIA affirmed the IJ’s decision and dismissed
Irfan’s appeal. Irfan did not file with this court a petition for review of the BIA’s
dismissal of his appeal. Rather, Irfan filed a motion with the BIA for
reconsideration of the dismissal. On June 13, 2011, the BIA denied
reconsideration. Irfan’s petition for review was filed with this court on July 12,
2011. It is timely with respect to the BIA’s denial of his motion for
reconsideration, but it is not timely with respect to the BIA’s dismissal of his
appeal. See 8 U.S.C. § 1252(b)(1). Because Irfan did not file a timely petition for
review of the BIA’s November 18, 2010 decision that affirmed the IJ’s decision
and dismissed his appeal, this court lacks jurisdiction over that decision. Stone
v. INS, 514 U.S. 386, 405-06 (1995); Espinal v. Holder, 636 F.3d 703, 705 (5th
Cir. 2011); Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006). This court’s
jurisdiction therefore extends only to the BIA’s June 13, 2011 denial of
reconsideration.
      Irfan fails to analyze the BIA’s reasons for denying his motion to
reconsider, which the BIA provided in a clearly worded, succinct opinion. Rather
than address the BIA’s rationale, explain why the BIA’s conclusions constitute
error, and explain why the order constitutes an abuse of discretion, see
Chambers v. Mukasey, 520 F.3d 445, 448 (5th Cir. 2008), Irfan’s argument
focuses on the IJ’s decision and the BIA’s rationale for dismissal of his appeal of
the IJ’s decision. Irfan fails to explain why reconsideration was warranted by the
BIA. Irfan’s failure to address the rationale set forth in the BIA’s denial of his
motion for reconsideration constitutes a waiver of the only issue that is before
this court—whether the BIA abused its discretion by denying Irfan’s motion for

                                         2
   Case: 11-60467    Document: 00511837342    Page: 3    Date Filed: 04/27/2012

                                   No. 11-60467

reconsideration. See United States v. Scroggins, 599 F.3d 433, 447 (5th Cir.
2010); FED. R. APP. P. 28(a)(9).
      Irfan’s petition for review is therefore DENIED.




                                        3